Per curiam.
Ralph H. Witt entered a guilty plea under the First Offender Act on November 23, 1992 to the offenses of habitual violator, no proof of insurance and improper tag. He was fined $3,350, placed on probation for seven years, ordered to pay $20 per month during his probation, and directed to attend Alcoholics Anonymous at least once a week for two years. The court also required that he work faithfully at suitable employment and support his legal dependents to the best of his ability.
Following the procedure under Bar Rule 4-106, the Office of General Counsel petitioned this court for appointment of a special master to conduct a show cause hearing as to why Witt should not be disbarred. After an evidentiary hearing, the special master filed a thorough report recommending a 45-day suspension from the practice of law in Georgia. The report states:
This will penalize respondent over and above that imposed in the criminal action, which is a significant penalty. I further recommend that publication of such suspension be made pursuant to Bar Rule 4-219 (b). This will serve both the goal of deterrence and the goal of notice to the Bar and to the public.
Witt has been a member of the State Bar in good standing for approximately 32 years and the record reflects no prior disciplinary action against him. We find his unblemished record and his apparent compliance with the terms of probation, including successful participation in an Alcoholics Anonymous program, to be mitigating factors that warrant against his disbarment. Suspension for a reasonable period of time will penalize him in addition to his criminal punishment; publication of his suspension will deter others and indicate to the public that the courts will maintain the legal profession’s ethics. Considering the purposes of attorney discipline and the mitigating factors in this case, we find suspension from the practice of law for a period of six months is the appropriate level of discipline.
This court orders that Ralph H. Witt is suspended from the practice of law in Georgia for a period of six months commencing from the date of this opinion. Witt is reminded of his duties under Bar Rule 4-*853219 (c) to timely notify all clients of his inability to represent them, take all actions necessary to protect the interest of his clients, and certify to this court that he has satisfied the requirements of such rule.

Suspended.


All the Justices concur, except Hunstein and Thompson, JJ., who dissent.